DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/19/2022 has been entered. Claims 1 and 5 are amended, with claims 1-20 pending in the application. The amended drawings, specification, and claims overcome the objections in the non-final office action mailed 01/19/2022.

Response to Arguments
Applicants arguments filed 04/19/2022 have been fully considered, but they are not persuasive. Regarding the rejection under 35 USC § 101 of claims 1-20, Applicant states that “It is respectfully submitted, that claim 1 does not recite (a) any mathematical concepts, (b) a method of organizing human activity, or (c) a mental process that can be performed by a pen and paper. Rather, the claimed synergy of the claimed system is that of the operation of a machine, namely a computing device that is specifically configured to provide recognize objects/data from using an elastic clustering. For example, claim 1 does not specifically recite a mathematical concept. Indeed, claim 1 does not recite a mathematical relationship, formula, or calculation. 
Further, claim 1 does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interaction. 
Finally, the clustering the datapoints based on their location relative to the centroid k, shifting the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k, and relaxing a location of the centroid k from the second position toward an equilibrium point in the particular cluster, wherein relaxing the location of the centroid k from the second position toward the equilibrium point in the particular cluster occurs according to an elasticity pull factor, in the context of image recognition cannot be practically performed in the human mind. In this regard, the January 2019 guidance specifically warns that a claim leaves the mental process category if it "cannot practically be performed in the mind." (See January 2019 Guidance, emphasis added.)” 
Examiner respectfully disagrees and submits that the cited limitations of “shifting the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k, and relaxing a location of the centroid k from the second position toward an equilibrium point in the particular cluster, wherein relaxing the location of the centroid k from the second position toward the equilibrium point in the particular cluster occurs according to an elasticity pull factor,” are not identified as a mental process, but are identified as mathematical concepts. The limitation of shifting a centroid is considered to be mathematical concept of shifting a position based on a mathematical relationship of the centroid’s current location and the datapoints assigned to that centroid, as evidenced by the limitation “wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k.” Furthermore, the relaxing of that location is considered to be a mathematical concept of relaxing that location based on a mathematical relationship of the centroid’s shifted location, an equilibrium point of datapoints assigned to that cluster, and a pull factor. The “equilibrium point” is considered a mathematical relationship. According to MPEP 2106.04(a)(2) Part I.A, “a mathematical relationship may be expressed in words or using mathematical symbols.” This equilibrium point is considered to embody an average of the positions in a cluster, and the mathematical relationship of the shifted location, equilibrium point, and pull factor is considered to embody an abstract idea. 
Furthermore, the examiner respectfully disagrees that the limitation of “clustering the datapoints based on their location relative to the centroid k” cannot be practically performed in the mind and submits that this clustering, under its broadest reasonable interpretation, can embody a person mentally classifying a series of data points based on a mental evaluation of the distance of those datapoints to each centroid k in a series of centroids.
Regarding Prong Two analysis under 35 USC § 101, Applicant states that “Even assuming, arguendo, that claim 1 were directed to a judicial exception (which is disputed above), the claim as a whole integrates the recited judicial exception into a practical application of the exception. In this regard, the January 2019 Guidance specifically provides that "an additional element [that] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine" is indicative that an additional element has integrated the exception into a practical application. (See January 2019 Guidance). As in Enfish, LLC v. Microsoft Corp., ("Enfish ") an improvement to computer system technology is manifest. The computing device of claim 1 is specifically configured to cluster the datapoints based on their location relative to the centroid k; shift the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k; and relax a location of the centroid k from the second position toward an equilibrium point in the particular cluster, wherein relaxing the location of the centroid k from the second position toward the equilibrium point in the particular cluster occurs according to an elasticity pull factor. 
 Examiner respectfully disagrees and submits that the cited limitations of “to cluster the datapoints based on their location relative to the centroid k; shift the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k; and relax a location of the centroid k from the second position toward an equilibrium point in the particular cluster, wherein relaxing the location of the centroid k from the second position toward the equilibrium point in the particular cluster occurs according to an elasticity pull factor,” are deemed to represent an abstract idea that encompasses a person mentally clustering datapoints based on a mental evaluation of each data point to a series of centroids k, and, as stated above, a mathematical concept of shifting a position based on a mathematical relationship of the centroid’s current location and the datapoints assigned to that centroid, as evidenced by the limitation “wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k.” Furthermore, the relaxing of that location is considered to be a mathematical concept of relaxing that location based on a mathematical relationship of the centroid’s shifted location, an equilibrium point of datapoints assigned to that cluster, and a pull factor. These limitations represent an abstract idea. There are no additional elements present in claim 1 that would serve to implement “a judicial exception with, or uses a judicial exception in conjunction with, a particular machine.” The recitation of a “computer-implemented method” is considered to be a mere instruction to apply the exception utilizing generic computer components. As stated in MPEP 2106.05(f), “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.”
Applicant further states that “The Specification of the present application, in view of which the claims are to be interpreted, discloses that "what is provided herein are methods and systems that use machine learning to conserve time and valuable network and computational resources." (Specification, paragraph [0030].) By virtue of the features of the claimed subject matter "[t]he number of epochs used to train a machine learning module as shown in FIG. lA can be a few as 1, resulting in a significant reduction in epochs versus training in a conventional machine learning environment." 
(See Specification, paragraph [0031].) 
Still further, the Specification of the present application goes on to explain that the teachings herein provide superior accuracy, as well as a reduction in CPU cycles, reduced memory usage, and less network utilization: 
As is shown in FIG. 8, the SNN network has superior performance in the occluded recognition of the handwritten characters (OMNIST), with the percentage correct close to the 90% range, which is a significant increase over the use of CNN and MLP. 
By virtue of the concepts discussed herein, various aspects of the present disclosure provide for an improvement in computer operation and in another technology (e.g., the recognition of objects/data that may be partially occluded or having a morphed or changed view point from samples. The improvement in computer operation includes a large reduction or elimination of the utilization of resources associated with performing multiple epochs that can number into the thousands to provide the multitude of views of an object in motion that would be provided in a conventional training phase for subsequent recognition. Thus, the various aspects, as discussed herein, improve computer operation by reducing the utilization of resources associated with domain-specific searching. 
Reduced CPU cycles, reduced memory usage, and less network utilization are provided. 
(Specification, paragraph [0047 to 0048], emphasis added.) Accordingly, the Specification makes clear that the features of the claimed subject matter provide superior performance, as well as improvement in computer operation. Indeed, the operation of the computer is improved by reducing the utilization of various computational resources, while providing more accuracy.
Examiner respectfully disagrees and submits that claim 1 does not include additional elements that tie the abstract idea numerated above into a practical application. The claim does not limit the clustering method for use in the recognition of occluded objects of images and does not have limitations that tie the abstract idea into this use case.

Regarding Step 2B analysis under 35 USC § 101, Applicant states that “Even assuming, arguendo, that the claims are directed to an abstract idea and not integrated into a practical application, which Applicants have disputed above, claim 1 still recites patent-eligible subject matter because it recites a combination of features that, when viewed as a whole, amount to "significantly more" than the alleged abstract idea, at least because: (i) the claim includes improvements to another technology or technical field, (ii) the claimed solution is necessarily rooted in computer technology to overcome a problem arising in the realm of computerized det of recognition of objects/data that may be partially occluded or having a morphed or changed view point from samples, and (iii) the claim adds at least one specific limitation beyond what is well-understood, routine, and conventional. Further, "the claimed solution is necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks." (See DDR Holdings, LLCv. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014), (emphasis added)). The claimed solution is rooted in computer technology in the quantitative analysis of vast amounts of data in the context of recognition of objects/data that may be partially occluded or having a morphed or changed view point from samples. 
Claim 1 includes clustering the datapoints based on their location relative to the centroid k; shifting the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k; and relaxing a location of the centroid k from the second position toward an equilibrium point in the particular cluster, wherein relaxing the location of the centroid k from the second position toward the equilibrium point in the particular cluster occurs according to an elasticity pull factor. In this way, patterns can be recognized to facilitate recognition (of objects, images, etc.). 
As the above demonstrates, similar to DDR Holdings, LLC v. Hotels. com, the claimed solution is necessarily rooted in computer technology to overcome a problem specifically  
arising in the realm of computing technology, namely, the problem of using a computing platform to recognize objects/data in a more accurate and computationally efficient way. 
Accordingly, claim 1, particularly when viewed as a whole, is significantly more than an abstract idea for this additional reason.	The Final Office Action asserts that claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry. (See Final Office Action, page 5.) Applicants respectfully disagree. 
The Supreme Court has stated that limitations qualify as "significantly more" when they include "adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application." (See Mayo v. Prometheus, 132 S. Ct. at 1299 (2012) (emphasis added)). As highlighted above, claim 1 includes the combination of (i) shifting the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k; and (ii) relaxing a location of the centroid k from the second position toward an equilibrium point in the particular cluster, wherein relaxing the location of the centroid k from the second position toward the equilibrium point in the particular cluster occurs according to an elasticity pull factor. 
 Examiner respectfully disagrees and submits that claim 1 does not include additional elements that amount to significantly more than the abstract idea. The claim does not limit the clustering method for use in the recognition of occluded objects of images and does not have limitations that tie the abstract idea into this use case. The claim does not specify the type of data that is being clustered. The cited claims are considered to embody an abstract idea, and this specific combination cannot amount to an inventive concept. As specified in MPEP 2106.05 Part I, “an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception.” There are no additional elements in claim 1 besides the limitations directed to the judicial exception. As stated in RecogniCorp, LLC v. Nintendo Co, “Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract.” Furthermore, according to MPEP 2106.05 Part I.A, “generally linking the use of the judicial exception to a particular technological environment or field of use,” such as image processing and object recognition, cannot amount to significantly more than the judicial exception.

  In regards to the rejection of claims 1-20 under 35 USC § 102 and 35 U.S.C. § 103, Applicant states that “The prior art of record does not disclose or fairly suggest a combination of (i) shifting the centroid k ... to the sequence of input datapoints ... ; and (ii) relaxing a location of the centroid k from the second position toward an equilibrium point ... 
2. The prior art of record does not disclose or fairly suggest shifting the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints ... 
Claim 1 relates to a computer-implemented method of pattern recognition using an elastic clustering algorithm. It includes, in relevant part, the following features: 
assigning one or more input datapoints of a sequence of datapoints representing a group of data to a particular cluster of K clusters, based on a distance from a centroid k representing a center of the particular cluster; in each of the K clusters: clustering the datapoints based on their location relative to the centroid k; shifting the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k; and relaxing a location of the centroid k from the second position toward an equilibrium point in the particular cluster, wherein relaxing the location of the centroid k from the second position toward the equilibrium point in the particular cluster occurs according to an elasticity pull factor. 
The above highlighted features of claim 1 can be better understood in view of FIG. 2 of the present application, reproduced below for the Examiner's convenience.
 The Specification of the present application, in view of which claim 1 is to be interpreted, discloses the following in connection with FIG. 2: 
As shown in FIG. 2, a new input 205 is shown in proximity to a first cluster centroid 210 having an equilibrium point 212 and a second cluster centroid 215 having an equilibrium point 217. The new input 205 attracts the cluster centroids 210, 215 toward it. The springs 214, 219 represent an elasticity of the respective first cluster centroid 210 and the second cluster centroid 215, both toward the new input 205, with a relaxation back toward a respective equilibrium point 212, 217. 
(Specification, paragraph [0035], emphasis added.) Accordingly, the input data points (e.g., 205) are assigned to a particular cluster (e.g., 210 or 215) based on a distance from a centroid of the particular cluster (e.g., 210 or 215). By its  
express terms, claim 1 provides for a combination of (i) the centroid k to be shifted from a first position to a second position determined to be closer than the first position (e.g., 210 is moved towards the input 205), and (ii) relaxing a location of the centroid k from the second position toward an equilibrium point in the particular cluster (e.g., 212). It is respectfully submitted that Arel does not identically describe or suggest this combination of features.
 Examiner respectfully disagrees and submits that Arel teaches the disclosed features. In column 19 lines 20-36 and 37-57, Arel details a system for receiving a “new input” such as a “new data point” that is “stored with relation to the winning first centroid 304”. This new input is considered equivalent to the input data points assigned to a particular cluster as detailed by the applicant in paragraph 0035 of the specification. Then, that centroid “is updated by a moving the third 315 centroid in the direction of the data point” (the input data point). This teaches the feature of shifting the centroid k from a first position to a second position. This update is described in column 17 lines 8-15 and column 19 lines 14-22. Arel specifies that “updates to the centroid may be modulated by multiple factors,” and further states in column 29 lines 14-22 that “the update for each centroid may be based on the input that is stored by that centroid modulated by one or more of a plasticity factor, an update multiplier, an error, and so on.” This modulation of an update to the centroid is considered equivalent to the relaxing of a shift of a centroid. Furthermore, the equation for this modulation rule outlined by Arel is Mi= Mi +η(X− Mi)pi (see column 18 third paragraph). When a centroid is updated, it shifts along a vector between it and a new data point. This shift is represented by “Mi= Mi +η(X− Mi)” (shown in column 17 line 1) with Mi representing the centroid, X representing a new data point, and η representing a step size. This shift is then “modulated” or relaxed, by “one or more of a plasticity factor, an update multiplier, an error, and so on,” shown as pi in the equation Mi= Mi +η(X− Mi)pi. This modulation is toward an equilibrium point, which is the previous centroid location representing by Mi, before the initial shift. The broadest reasonable interpretation of an equilibrium point is considered to embody a centroid of a cluster of points. In this way, Arel teaches an initial shift followed by a relaxation toward an equilibrium point according to a “plasticity factor” equivalent to an elasticity pull factor).
Applicant further states that “In support of its assertion that Arel provides the necessary disclosure, the Office Action asserts the following: 
... in FIG 6C and column 19 lines 12-22, Arel details how the update to a centroid, identified as equivalent to a shifting in previous claim analysis, "may be based on the input that is stored by that centroid modulated by one or more of a plasticity factor, an update multiplier, an error, and so on." By updating some or all centroids, and modulating the updates based on the update multiplier, a trace of updates may be made." In column 18 lines 6-18, Arel describes that this plasticity factor "controls how much that centroid is permitted to change based on a given input or set of inputs. In one embodiment, the plasticity factor is initialized with a high value (e.g., a value of 1), and then gradually decays with each update to that centroid. This enables the centroid to be adjusted relatively quickly when the centroid is first allocated, but slowly reduces the ability of that centroid to change." This plasticity factor is considered functionally equivalent to the elasticity pull factor detailed by the applicant. The equation update rule outlined by Arel is Mi Mi +1(X- Mi)pi. As detailed in previous claim analysis, when a centroid is updated, it shifts along a vector between it and a new data point. This shift is represented by "Mi Mi +1(X- Mi)" (shown in column 17 line 1) with Mi representing the centroid, X representing a new data point, and i representing a step size. This shift is then "modulated" or relaxed, by "one or more of a plasticity factor, an update multiplier, an error, and so on," shown as pi in the equation M= Mi +(X- Mi)pi. This modulation is toward an equilibrium point, which is the previous centroid location representing by Mi, before the initial shift. In this way, Arel teaches an initial shift followed by a relaxation toward an equilibrium point according to a "plasticity factor" equivalent to an elasticity pull factor). 
(Office Action, page 20, emphasis added.) It is respectfully submitted that Arel, at best, merely discusses an update to a centroid, which in no way discloses or even suggests relaxing a location of the centroid k from the second  
position, let alone toward an equilibrium point, as provided in the context of claim 1. As to the concept of plasticity, it merely relates to the quality of being easily shaped or molded. In Arel, the plasticity factor relates to a factor by which a centroid moves towards an input (e.g., 205 of FIG. 2 hereinabove). (See Arel, col. 17, lines 1 to 7.) In stark contrast, claim 1 provides for relaxing a location of the centroid k (e.g., 210) towards the equilibrium point, which is wholly different from the new input 205. Stated differently, the claimed subject matter not only (i) shifts the centroid k (e.g., 210 towards the input (e.g., 205); rather, it includes an additional element of an equilibrium point 212 to which the location of the centroid k is relaxed. Arel does not include an equilibrium point, let alone provide for a relaxation of a centroid thereto. Claim 1 is allowable for at least this reason.”
Examiner respectfully disagrees and submits that Arel teaches the disclosed features. Arel specifies that “updates to the centroid may be modulated by multiple factors,” and further states in column 29 lines 14-22  that “the update for each centroid may be based on the input that is stored by that centroid modulated by one or more of a plasticity factor, an update multiplier, an error, and so on.” This modulation of an update to the centroid is considered equivalent to the relaxing of a shift of a centroid. The ”update” is modulated, not the centroid itself, and therefore this modulation is understood to be a relaxation of this shift. Furthermore, the equation for this modulation rule outlined by Arel is Mi= Mi +η(X− Mi)pi (see column 18 third paragraph). When a centroid is updated, it shifts along a vector between it and a new data point. This shift is represented by “Mi= Mi +η(X− Mi)” (shown in column 17 line 1) with Mi representing the centroid, X representing a new data point, and η representing a step size. This shift is then “modulated” or relaxed, by “one or more of a plasticity factor, an update multiplier, an error, and so on,” shown as pi in the equation Mi= Mi +η(X− Mi)pi. This modulation is toward an equilibrium point, which is the previous centroid location representing by Mi, before the initial shift. The broadest reasonable interpretation of an equilibrium point is considered to embody a centroid of a cluster of points. In this way, Arel teaches an initial shift followed by a relaxation toward an equilibrium point according to a “plasticity factor” equivalent to an elasticity pull factor).
Applicant further states that “Further, claim 1 includes the feature of shifting the centroid k from a first position (e.g., 210) to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k. It is respectfully submitted that Arel does not identically disclose or suggest this feature. 
Although the Office Action asserts that column 19, lines 37 to 57 and FIG. 3B of Arel teaches this feature, the actual disclosure of Arel does not support this contention. Review of Arel makes plain that, at best, can move its centroid to a single input datapoint. A shift towards the sequence of input datapoints, as provided in the context of claim 1, is not disclosed or suggested. Claim 1 is allowable for this additional reason.”
Examiner respectfully disagrees and submits that Arel teaches the disclosed features. In column 19 lines 20-36 and 37-57, Arel details a system for receiving a “new input” such as a “new data point” that is “stored with relation to the winning first centroid 304”. This new input is considered equivalent to the input data points assigned to a particular cluster as detailed by the applicant in paragraph 0035 of the specification. Then, that centroid “is updated by a moving the third 315 centroid in the direction of the data point” (the input data point). This teaches the feature of shifting the centroid k from a first position to a second position. The input data points of 325 and 328, received at time “t1” and “t2” are considered equivalent to a sequence of data points received over a predetermined time period as specified in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Regarding claim 1, the claim recites: 
	A computer-implemented method of pattern recognition using an elastic clustering algorithm, the method comprising: assigning one or more input datapoints of a sequence of datapoints representing a group of data to a particular cluster of K clusters, based on a distance from a centroid k representing a center of the particular cluster; in each of the K clusters; clustering the datapoints based on their location relative to the centroid k. shifting the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k; and relaxing a location of the centroid k from the second position toward an equilibrium point in the particular cluster, wherein relaxing the location of the centroid k from the second position toward the equilibrium point in the particular cluster occurs according to an elasticity pull factor.
	The limitations of claim 1:
A computer-implemented method of pattern recognition using an elastic clustering algorithm, the method comprising: assigning one or more input datapoints of a sequence of datapoints representing a group of data to a particular cluster of K clusters, based on a distance from a centroid k representing a center of the particular cluster: This limitation is considered a mathematical concept, wherein a datapoint is assigned to a cluster based on a mathematical relationship of its location and a centroid. As noted in paragraph 0038 of applicant’s specification, the assigning of a cluster is performed “by calculating a proximity PO of spatiotemporal input X(0,...,t) to centroid traces Ci(0,...,t).” This is deemed a mathematical concept. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
in each of the K clusters clustering the datapoints based on their location relative to the centroid k: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally clustering a data point based on a mental evaluation of its location and a centroid location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This limitation is also considered a mathematical concept, wherein a datapoint is assigned to a cluster based on a mathematical relationship of its location and a centroid. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
shifting the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k: This limitation is considered a mathematical concept, wherein a centroid is shifted based on a mathematical relationship of the centroid’s location and a datapoints assigned to the centroid’s cluster. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
and relaxing a location of the centroid k from the second position toward an equilibrium point in the particular cluster, wherein relaxing the location of the centroid k from the second position toward the equilibrium point in the particular cluster occurs according to an elasticity pull factor: This limitation is considered a mathematical concept, wherein a centroid is shifted based on a mathematical relationship of the centroid’s location and a datapoints assigned to the centroid’s cluster. 
Thus, the claim is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor recite additional limitations that amount to significantly more than the judicial exception.
	Thus, claim 1 is not patent eligible. Claims 13 and 16 are similarly rejected, but for the recitation
of one or more processors and non-transitory computer readable storage media, which are generic
computer components that amount to no more than mere instructions to apply the exception and do not
integrate the abstract idea in to a practical application.

	Regarding claim 2, the claim recites: The computer-implemented method of claim 1, wherein the elasticity pull factor comprises dF/dt, in which F is a distance-dependent short-term component from the centroid k of the particular cluster at the time t: This additional limitation is considered a mathematical concept, wherein a pull factor is calculating utilizing a mathematical formula dF/dt in which the derivative of a component is taken with respect to time. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Thus, claim 2 is not patent eligible. Claim 17 is similarly rejected, but for the recitation
of one or more processors and non-transitory computer readable storage media, which are generic
computer components that amount to no more than mere instructions to apply the exception and do not
integrate the abstract idea in to a practical application.

	Regarding claim 3, the claim recites: The computer-implemented method of claim 2, wherein: a time constant of relaxation is set to match a time constant of input datapoints, and dF/dt is set to 1/R, where R is the rate of change of the input data points: This additional limitation is considered a mathematical concept, wherein a pull factor is calculating utilizing a mathematical formula dF/dt in which there is mathematical relationship between the rate of change of input data points and the elasticity pull factor. This limitation also recites a time constant, which is considered a mathematical concept based on a mathematical relationship between the relaxation of a centroid and a time constant of input datapoints. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Regarding claim 4, the claim recites: The computer-implemented method of claim 1, wherein the shifting of the centroid k from the first position to the second position is calculated utilizing an amplitude proportional to a proximity Pk(t) of the centroid k from respective positions of the sequence of input datapoints assigned to the particular cluster at the time t: This additional limitation is considered a mathematical concept, wherein a centroid is shifted based upon a mathematical calculation of an amplitude proportional to a proximity. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Thus, claim 4 is not patent eligible. Claim 18 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception and do not integrate the abstract idea in to a practical application.

	Regarding claim 5, the claim recites: The computer-implemented method of claim 1, wherein a speed of the relaxing of the location of the centroid k from the second position to the equilibrium is determined by a size of dF/dt: This additional limitation is considered a mathematical concept, wherein the speed of the relaxation of a centroid depends upon a mathematical relationship to the size of dF/dt. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
	Thus, claim 5 is not patent eligible. Claim 15 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic
computer components that amount to no more than mere instructions to apply the exception and do not integrate the abstract idea in to a practical application.

	Regarding claim 6, the claim recites: The computer-implemented method of claim 1, wherein the elastic clustering algorithm is implemented in a short-term spike-timing-dependent plasticity (ST-STDP) neural network: This limitation is considered a mathematical concept, wherein an algorithm is implemented in a specific neural network framework. As noted in paragraph 0038 in applicant’s specification, this elastic clustering algorithm assigns clusters “by calculating a proximity PO of spatiotemporal input X(0,...,t) to centroid traces Ci(0,...,t).” In paragraph 0040 of applicant’s specification, applicant notes that “the elastic clustering algorithm is used in P201901078US01 Page 9 of 32 IBM.P0130USa neural network implementation.” This algorithm is deemed a mathematical concept based on a mathematical calculation of the proximity of an input to centroids, and thus is directed to an abstract idea. The recitation of implementation of this algorithm with a neural network is also deemed a mathematical concept, as it is based on a mathematical calculation. As noted in applicant’s specification in paragraph 0041, “the algorithm of FIG. 3B also includes activating neurons by calculating proximity PO of spatiotemporal input Xi(0,...,t) to centroid traces Ci(0,...,t). The cluster-assignment proximity PO(X,C) can be any metric function, e.g., Euclidean distance, PO = ReLu/Step/Spiking activation function of (integrated input+leak, optionally including recurrent connections).The algorithm of FIG. 3B further includes updating synaptic efficacies by moveinCi by PO scaled by an integrated representation of the input (e.g., Convolution with exponential temporal Kernel).” Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Regarding claim 7, the claim recites: The computer-implemented method of claim 1, further comprising a machine learning model that during a training phase is configured to: analyze a training set comprising sequences of data grouped over a time continuum; and label, by a subject matter expert (SME), each of the sequences, wherein the sequences of data includes dynamic data.
	The limitations of claim 7:
The computer-implemented method of claim 1, further comprising a machine learning model that during a training phase is configured to: analyze a training set comprising sequences of data grouped over a time continuum: this additional limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally analyzing a training set of sequences of data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
and label, by a subject matter expert (SME), each of the sequences, wherein the sequences of data includes dynamic data: this additional limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person, such as a subject matter expert, mentally labeling sequences of data, including dynamic data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	Thus, claim 7 is not patent eligible. Claim 20 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception and do not integrate the abstract idea in to a practical application. The recitation of dynamic images does not alter the interpretation of the claim as a mental process.

	Regarding claim 8, the claim recites: The computer-implemented method of claim 1, further comprising: assigning a cluster assignment proximity PO(X,C) by calculating a proximity P0 of a spatiotemporal input X(0,. . .,t) to centroid traces Ci(0,. . .,t); and updating the cluster by moving the centroid traces Ci by an update proximity metric P1.
	The limitations of claim 8:
The computer-implemented method of claim 1, further comprising: assigning a cluster assignment proximity PO(X,C) by calculating a proximity P0 of a spatiotemporal input X(0,. . .,t) to centroid traces Ci(0,. . .,t): This limitation is considered a mathematical concept, wherein a datapoint is assigned to a cluster based on a mathematical calculation of the point’s proximity to a cluster. As noted in paragraph 0038 of applicant’s specification, the assigning of a cluster is performed “by calculating a proximity PO of spatiotemporal input X(0,...,t) to centroid traces Ci(0,...,t).” This is deemed a mathematical concept. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
and updating the cluster by moving the centroid traces Ci by an update proximity metric P1:  This additional limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of updating centroids) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as centroids, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

Regarding claim 9, the claim recites: The computer-implemented method of claim 8, wherein the proximity metric P1 is equal to the proximity metric P0 scaled by a measure of an intensity of the input: This limitation is considered a mathematical concept, wherein a datapoint is assigned to a cluster based on a mathematical calculation of the point’s proximity to a cluster. The mathematical calculation consists of a mathematical relationship between the intensity of the input and the proximity of the datapoint to a cluster. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Regarding claim 10, the claim recites: The computer-implemented method of claim 8, wherein the cluster assignment proximity PO(X,C) comprises a Euclidean distance: This limitation is considered a mathematical concept, wherein a datapoint is assigned to a cluster based on a mathematical calculation of the point’s proximity to a cluster. The mathematical calculation consists of a Euclidean distance calculation. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Regarding claim 11, the claim recites: The computer-implemented method of claim 8, wherein the cluster assignment proximity PO(X,C) comprises an activation function of at least one of an integrated input or a leakage current: This limitation is considered a mathematical concept, wherein a datapoint is assigned to a cluster based on a mathematical calculation of the point’s proximity to a cluster. The mathematical calculation consists of an activation function. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Regarding claim 12, the claim recites: The computer-implemented method of claim 8, wherein the cluster assignment proximity PO(X,C) comprises an integration recurrent input from centroids of the K clusters: This limitation is considered a mathematical concept, wherein a datapoint is assigned to a cluster based on a mathematical relationship of recurrent input from centroids and the proximity of the point to each cluster. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Regarding claim 14, the claim recites: The non-transitory computer readable storage medium of claim 13, wherein: the elastic clustering algorithm is implemented in a short-term spike-timing-dependent plasticity (ST-STDP) neural network, and the relaxing of the location of the centroid k from the second position toward the equilibrium point in the particular cluster of the K clusters occurs according to an elasticity pull dF/dt, wherein F is a distance-dependent short-term component from the centroid k of the particular cluster at a time t.
	The limitations of claim 14:
The non-transitory computer readable storage medium of claim 13, wherein: the elastic clustering algorithm is implemented in a short-term spike-timing-dependent plasticity (ST-STDP) neural network: This limitation is considered a mathematical concept, wherein an algorithm is implemented in a specific neural network framework. As noted in paragraph 0038 in applicant’s specification, this elastic clustering algorithm assigns clusters “by calculating a proximity PO of spatiotemporal input X(0,...,t) to centroid traces Ci(0,...,t).” In paragraph 0040 of applicant’s specification, applicant notes that “the elastic clustering algorithm is used in P201901078US01 Page 9 of 32 IBM.P0130USa neural network implementation.” This algorithm is deemed a mathematical concept based on a mathematical calculation of the proximity of an input to centroids, and thus is directed to an abstract idea. The recitation of implementation of this algorithm with a neural network is also deemed a mathematical concept, as it is based on a mathematical calculation. As noted in applicant’s specification in paragraph 0041, “the algorithm of FIG. 3B also includes activating neurons by calculating proximity PO of spatiotemporal input Xi(0,...,t) to centroid traces Ci(0,...,t). The cluster-assignment proximity PO(X,C) can be any metric function, e.g., Euclidean distance, PO = ReLu/Step/Spiking activation function of (integrated input+leak, optionally including recurrent connections). The algorithm of FIG. 3B further includes updating synaptic efficacies by [moving] Ci by PO scaled by an integrated representation of the input (e.g., Convolution with exponential temporal Kernel).” This activation of neurons is considered an integral function of the ST-STDP neural network detailed by the applicant.  Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
and the relaxing of the location of the centroid k from the second position toward the equilibrium point in the particular cluster of the K clusters occurs according to an elasticity pull dF/dt, wherein F is a distance-dependent short-term component from the centroid k of the particular cluster at a time t: This additional limitation is considered a mathematical concept, wherein a relaxation pull factor is calculating utilizing a mathematical formula  /dt in which the derivative of a component is taken with respect to time. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception. 

	Regarding claim 19, the claim recites: The computing device according to claim 16, further comprising: a circuit including an input node and an output node; at least one pre-synaptic neuron coupled to the input node; at least one post-synaptic neuron coupled to the output node; a first synapse configured for controlling a short term component F(t) in conjunction with a learning function of a short term spike-timing-dependent plasticity (ST-STDP) module; a second synapse configured to control a weight W(t) in conjunction with a learning function of a long-term standard plasticity (LT-STDP) module; and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron.
	The limitation of claim 19:
The computing device according to claim 16, further comprising: a circuit including an input node and an output node: This limitation is considered mere instructions to implement an abstract idea or other exception on a computer. This limitations recites hardware to implement a mathematical concept. As stated in paragraph 0012 of applicant’s specification, this limitation recites a “circuit configured to implement pattern recognition in an elastic clustering algorithm in a spiking neural network.” This pattern recognition is a mathematical concept wherein a datapoints are assigned to a cluster based on a mathematical relationship of their location to a number of centroids. This limitation does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
 at least one pre-synaptic neuron coupled to the input node: This limitation is considered mere instructions to implement an abstract idea or other exception on a computer. This limitations recites hardware to implement a mathematical concept. As stated in paragraph 0041, “the algorithm of FIG. 3B also includes activating neurons by calculating proximity PO of spatiotemporal input Xi(0,...,t) to centroid traces Ci(0,...,t).” This activation of neurons is a mathematical concept based on a mathematical calculation of a proximity. This limitation does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
at least one post-synaptic neuron coupled to the output node: This limitation is considered mere instructions to implement an abstract idea or other exception on a computer. This limitations recites hardware to implement a mathematical concept. As stated in paragraph 0041, “the algorithm of FIG. 3B also includes activating neurons by calculating proximity PO of spatiotemporal input Xi(0,...,t) to centroid traces Ci(0,...,t).” This activation of neurons is a mathematical concept based on a mathematical calculation of a proximity. This limitation does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
a first synapse configured for controlling a short term component F(t) in conjunction with a learning function of a short term spike-timing-dependent plasticity (ST-STDP) module: This limitation is considered mere instructions to implement an abstract idea or other exception on a computer. This limitations recites hardware to implement a mathematical concept. As noted in applicant’s specification in paragraph 0041, “the algorithm of FIG. 3B also includes activating neurons by calculating proximity PO of spatiotemporal input Xi(0,...,t) to centroid traces Ci(0,...,t). The cluster-assignment proximity PO(X,C) can be any metric function, e.g., Euclidean distance, PO = ReLu/Step/Spiking activation function of (integrated input+leak, optionally including recurrent connections). The algorithm of FIG. 3B further includes updating synaptic efficacies by [moving] Ci by PO scaled by an integrated representation of the input (e.g., Convolution with exponential temporal Kernel).” This updating of synaptic efficacies is considered an integral function of the ST-STDP neural network detailed by the applicant and is a movement of a centroid based on a mathematical calculation of a proximity. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
a second synapse configured to control a weight W(t) in conjunction with a learning function of a long-term standard plasticity (LT-STDP) module: This limitation is considered mere instructions to implement an abstract idea or other exception on a computer. This limitation recites hardware to implement a mathematical concept. As noted in applicant’s specification in paragraph 0041, “the algorithm of FIG. 3B also includes activating neurons by calculating proximity PO of spatiotemporal input Xi(0,...,t) to centroid traces Ci(0,...,t). The cluster-assignment proximity PO(X,C) can be any metric function, e.g., Euclidean distance, PO = ReLu/Step/Spiking activation function of (integrated input+leak, optionally including recurrent connections). The algorithm of FIG. 3B further includes updating synaptic efficacies by [moving] Ci by PO scaled by an integrated representation of the input (e.g., Convolution with exponential temporal Kernel).” This updating of synaptic efficacies is considered an integral function of the LT-STDP neural network detailed by the applicant and is a movement of a centroid based on a mathematical calculation of a proximity. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron: This limitation is considered mere instructions to implement an abstract idea or other exception on a computer. This limitation recites hardware to implement a mathematical concept. The adding of a weight and a short-term component is deemed to be a mathematical calculation and is thus directed to an abstract idea. The limitation does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8-13, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arel (U.S. Patent No. 10325223).

Regarding claim 1, Arel discloses A computer-implemented method of pattern recognition using an elastic clustering algorithm, the method comprising: assigning one or more input datapoints of a sequence of datapoints representing a group of data to a particular cluster of K clusters, based on a distance from a centroid k representing a center of the particular cluster (in column 11 lines 5-12, Arel details a machine learning process involving “an online dynamic clustering algorithm, in which a set of centroids, represented as points in the input space, are maintained providing compact (possibly lossy) representation of the sensory inputs observed. Clustering is inherently an unsupervised learning process in that it aims to capture dense regions of samples observed.” This clustering algorithm involving the maintenance of centroids representing regions of datapoints is considered equivalent to the clustering algorithm detailed by the applicant. These “dense regions of samples” are analogous to a “group of data” assigned to a cluster. Furthermore, the disclosed “set of centroids” is considered equivalent to number of k centroids assigned to k clusters. In column 12 lines 35-37, Arel discusses similarity measures including “inverse Euclidean distance.” In column 19 lines 20-35, Arel discloses how these similarity measures are used to determine the winning centroid, and thus cluster, that each incoming datapoint is assigned to).
in each of the K clusters: clustering the datapoints based on their location relative to the centroid k (in column 19 lines 20-35 and FIG. 3A, Arel teaches an iteration of the dynamic clustering algorithm in which a new datapoint is input into the perception node and assigned to a centroid. A “similarity” is calculated and a “distance” is compared to a “threshold” to determine what centroid the point belongs to, or whether the point could become a new centroid. Based on this calculation, the “data point 325 is stored with relation to the winning first centroid 305 at time t.sub.1” Storing a point with relation to a centroid is considered analogous to assigning the point to the centroid’s cluster. The clustering process is repeated for each incoming datapoint, equivalent to clustering a sequence of datapoints).
shifting the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k (in column 19 lines 37-57 and FIG 3B, Arel teaches an example in which a data point is clustered to a centroid. Upon this clustering, the “third centroid 315 is updated by moving the third 315 centroid in the direction of the data point 328. This may be performed by computing a vector between the third centroid 315 and the data point 328, and then moving the third centroid 315 along the vector.” This “updating” is considered equivalent to shifting as detailed by the applicant, as the updated new position is considered closer to the entire sequence of data points assigned to that specific centroid. The data points assigned to this cluster, as it is a dynamic cluster, are assigned over a predetermined time period, with this new point 328 being input at time “t2.” Thus, the centroid is shifted based on a distance between datapoints received between the start time and “t2.”).
and relaxing a location of the centroid k from the second position toward an equilibrium point in the particular cluster, wherein relaxing the location of the centroid k from the second position toward the equilibrium point in the particular cluster occurs according to an elasticity pull factor (in FIG 6Cm column 19 lines 12-22, and in column 29 lines 14-22, Arel details how the update to a centroid, identified as equivalent to a shifting in previous claim analysis, “may be based on the input that is stored by that centroid modulated by one or more of a plasticity factor, an update multiplier, an error, and so on.” By updating some or all centroids, and modulating the updates based on the update multiplier, a trace of updates may be made.” In column 18 lines 6-18, Arel describes that this plasticity factor “controls how much that centroid is permitted to change based on a given input or set of inputs. In one embodiment, the plasticity factor is initialized with a high value (e.g., a value of 1), and then gradually decays with each update to that centroid. This enables the centroid to be adjusted relatively quickly when the centroid is first allocated, but slowly reduces the ability of that centroid to change.” This plasticity factor is considered functionally equivalent to the elasticity pull factor detailed by the applicant. The equation update rule outlined by Arel is Mi= Mi +η(X− Mi)pi. As detailed in previous claim analysis, when a centroid is updated, it shifts along a vector between it and a new data point. This shift is represented by “Mi= Mi +η(X− Mi)” (shown in column 17 line 1) with Mi representing the centroid, X representing a new data point, and η representing a step size. This shift is then “modulated” or relaxed, by “one or more of a plasticity factor, an update multiplier, an error, and so on,” shown as pi in the equation Mi= Mi +η(X− Mi)pi. This modulation is toward an equilibrium point, which is the previous centroid location representing by Mi, before the initial shift. In this way, Arel teaches an initial shift followed by a relaxation toward an equilibrium point according to a “plasticity factor” equivalent to an elasticity pull factor).

Claim 13 is similarly rejected. Refer to claim 1 for analysis. Furthermore, Claim 16 is similarly rejected but for the recitation of a “distance between the centroid k of the particular cluster at time t.” The example shift and relaxation discussed in claim 1 occur at a specific time denoted by “t2” when a new datapoint is input, and thus teach this additional recitation.

	Regarding claim 4, Arel discloses the computer-implemented method of claim 1, wherein the shifting of the centroid k from the first position to the second position is calculated utilizing an amplitude proportional to a proximity Pk(t) of the centroid k from respective positions of the sequence of input datapoints assigned to the particular cluster at the time t (in column 19 lines 37-57 and FIG 3B, Arel details an update, or shifting of a centroid which “may be performed by computing a vector between the third centroid 315 and the data point 328, and then moving the third centroid 315 along the vector.” Arel elaborates on this updating in column 16, line 64 – column 17 line 7, describing an equation “Mi= Mi +η(X− Mi)”(shown in column 17 line 1) with Mi representing the centroid, X representing a new data point, and η representing a step size. This equation represents calculating the shift according to an amplitude proportional to the proximity of a new data point at the time the data point is input. This proximity also takes into account the proximity of all previous assigned data points at previous times, as noted in column 19 lines 58-60: “the first centroid 305 may be updated based on the previous input that was stored for the first centroid 305 when the first centroid was the winning centroid (as set forth with reference to FIG. 3A).” As a dynamic cluster, each progressive shifting of the centroid is based on respective positions of all assigned data points, since each shift is a result of a previous shift from a previous input datapoint). – explain proportionality

	Claim 18 is similarly rejected. Refer to claim 4 for analysis.


Regarding claim 5, Arel discloses the computer-implemented method of claim 1, wherein a speed of the relaxing of the location of the centroid k from the second position to the equilibrium is determined by a size of dF/dt (dF/dt is construed to be a representation of the total updates to each centroid, or the total distance that the centroid has moved from its original location. In column 18 lines 6-18, as noted in previous claim analysis, Arel details a “plasticity factor” for modulating updates to a centroid. The speed at which a centroid can be updated is dependent on the size of this “plasticity factor.” As described by Arel, “The plasticity factor for a centroid controls how much that centroid is permitted to change based on a given input or set of inputs. In one embodiment, the plasticity factor is initialized with a high value (e.g., a value of 1), and then gradually decays with each update to that centroid. This enables the centroid to be adjusted relatively quickly when the centroid is first allocated, but slowly reduces the ability of that centroid to change.” This quickness of adjustment described by Arel is considered functionally equivalent to the speed of relaxing detailed by the applicant).
Claim 15 is similarly rejected. Refer to claim 5 for analysis.

Regarding claim 8, Arel discloses the computer-implemented method of claim 1, further comprising: assigning a cluster assignment proximity PO(X,C) by calculating a proximity P0 of a spatiotemporal input X(0,. . .,t) to centroid traces Ci(0,. . .,t) (in column 19 lines 20-35 and FIG. 3A, Arel teaches an iteration of the dynamic clustering algorithm in which a new datapoint is input into the perception node and assigned to a centroid. A “similarity” is calculated and a “distance” is compared to a “threshold” to determine what centroid the point belongs to, or whether the point could become a new centroid. Based on this calculation, the “data point 325 is stored with relation to the winning first centroid 305 at time t.sub.1” Storing a point with relation to a centroid is considered analogous to assigning the point to the centroid’s cluster. In column 12 lines 31-37, Arel further details how “potential similarity measures are the cosine similarity and the inverse Euclidean distance; however any distance or similarity measure may be used.” This distance measure is considered analogous to a proximity, as well the new datapoint inputted at a certain time is considered spatiotemporal input).
and updating the cluster by moving the centroid traces Ci by an update proximity metric P1 (in column 19 lines 37-57 and FIG 3B, Arel teaches an example in which a data point is clustered to a centroid. Upon this clustering, the “third centroid 315 is updated by moving the third 315 centroid in the direction of the data point 328. This may be performed by computing a vector between the third centroid 315 and the data point 328, and then moving the third centroid 315 along the vector.” This “updating” is considered equivalent to moving the centroid as detailed by the applicant. The centroid “is adjusted according to one of the update rules” such as an update multiplier or plasticity factor detailed in previous claim analysis, considered equivalent to an update proximity metric).
Regarding claim 9, Arel discloses the computer-implemented method of claim 8, wherein the proximity metric P1 is equal to the proximity metric P0 scaled by a measure of an intensity of the input (in column 17 lines 16-33, Arel details an update multiplier deemed equivalent to an update proximity metric. Arel further specifies that “the update multiplier associated with the winning centroid may be reset to a predetermined value. The predetermined value may be a maximum update multiplier. In one embodiment, the maximum update multiplier is 1. A decay factor may then be applied to the update multipliers associated with each of the non-winning centroids. In one embodiment, the decay factor is 0.95. Other example decay factors include 0.99, 0.90, 0.85, 0.80, and so on.” This usage of an update multiplier is considered equivalent to a scaling by the applicant, since “the update to the centroid is modulated by an update multiplier.” This update multiplier is considered equivalent to an intensity of the input. In this case, an “intensity” is interpreted as a measure of the time the input is received, with earlier inputs being more intense than later ones. This update multiplier, which decays over time, functions as a measure of this intensity, as earlier inputs will have a greater effect on centroid location than later inputs).

Regarding claim 10, Arel teaches the computer-implemented method of claim 8, wherein the cluster assignment proximity PO(X,C) comprises a Euclidean distance (in column 19 lines 20-35 and FIG. 3A, Arel teaches an iteration of the dynamic clustering algorithm in which a new datapoint is input into the perception node and assigned to a centroid. A “similarity” is calculated and a “distance” is compared to a “threshold” to determine what centroid the point belongs to, or whether the point could become a new centroid. Based on this calculation, the “data point 325 is stored with relation to the winning first centroid 305 at time t.sub.1” Storing a point with relation to a centroid is considered analogous to assigning the point to the centroid’s cluster. In column 12 lines 31-37, Arel further details how “potential similarity measures are the cosine similarity and the inverse Euclidean distance; however any distance or similarity measure may be used.” This distance measure is considered analogous to a proximity, as well the new datapoint inputted at a certain time is considered spatiotemporal input).
Regarding claim 11, Arel discloses the computer-implemented method of claim 8, wherein the cluster assignment proximity PO(X,C) comprises an activation function of at least one of an integrated input or a leakage current (as stated above, in column 19 lines 20-35 and FIG. 3A, Arel teaches an iteration of the dynamic clustering algorithm in which a new datapoint is input into the perception node and assigned to a centroid. A “similarity” is calculated and a “distance” is compared to a “threshold” to determine what centroid the point belongs to, or whether the point could become a new centroid. This “similarity” is calculated based on a feature vector, which Arel discusses in column 6 lines 2-25. Each “perception node” calculates a new feature vector based on “a current input data item” and a “previously generated feature vector,” considered equivalent to an integrated input, as a new input is integrated with previous observations into a “combined input.” The “clustering layer 120 of the perception node 114” that “process the data item” in order “to generate a feature vector” is considered equivalent to an activation function, as it defines the output of the perception node given the combined inputs).

Regarding claim 12, Arel discloses the computer-implemented method of claim 8, wherein the cluster assignment proximity PO(X,C) comprises an integration recurrent input from centroids of the K clusters (in column 4 lines 39-67, Arel discloses calculating a “similarity value” for an input “data item.” To calculate this, a node “processes information from the combined input comprising at least a portion of the data item and at least a portion of the first feature vector at a second time to generate a second feature vector,” with this vector comprising a “similarity value that represents a similarity of at least a portion of the data item and at least a portion of a first feature vector to one of the plurality of centroids.” This second vector of scores is generated from a first feature vector “comprising at least a portion of a previous data item and at least a portion of a previous feature vector to one of the plurality of centroids.” This previous data item and a feature vector to the plurality of centroids is considered equivalent to recurrent input from centroids detailed by the applicant. As noted by Arel, in column 19 lines 20-35, this “similarity” is involved in cluster assignment, as a data point is assigned to a first centroid if “the similarity S.sub.1,1 is greatest between the data point 325 and the first centroid 305”).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arel in view of Sun (U.S. Patent No. 6480615). 


Regarding claim 2, as stated above, Arel discloses the computer-implemented method of claim 1. However, Arel does not disclose wherein the elasticity pull factor comprises dF/dt, in which F is a distance-dependent short-term component from the centroid k of the particular cluster at the time t. 
However, in the same field of endeavor, Sun discloses wherein the elasticity pull factor comprises dF/dt, in which F is a distance-dependent short-term component from the centroid k of the particular cluster at the time t (in column 2 lines 15-30, Sun describes a system for determining optical flow of an object in a series of images. One stage of calculating optical flow involves calculating dx/dt and dy/dt, the horizontal and vertical displacements of an image region. These displacements are considered functionally equivalent to dF/dt, with respect to a distance-dependent component from a certain location at a certain time t. Sun specifies in column 19 lines 41-43 and column 20 lines 19-21 that based on these displacements, motion vectors are calculated that “define movement” of an “object” in the series of images. This object in the image is considered equivalent to a cluster of image pixels with movement of an object representing a distance away from a center of the object, or centroid of a cluster of image pixels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to a dynamic pattern recognition clustering algorithm) and Sun (directed to a displacement with respect to time) and arrived at a dynamic pattern recognition elastic clustering algorithm utilizing a displacement calculation for an elasticity pull factor. A person of ordinary skill in the pattern recognition field would be motivated to have made such a combination “to avoid artifacts at occlusions” in the case of processing a series of images.

Claim 17 is similarly rejected. Refer to claim 2 for analysis
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arel in view of Berry II (U.S. Patent Publication No. 20190197410), hereinafter Berry II. 

Regarding claim 6, as stated above, Arel teaches the computer-implemented method of claim 1. However, Arel does not teach wherein the elastic clustering algorithm is implemented in a short-term spike-timing-dependent plasticity (ST-STDP) neural network. 
However, in the same field of endeavor, Berry II teaches wherein the elastic clustering algorithm is implemented in a short-term spike-timing-dependent plasticity (ST-STDP) neural network (in paragraph 0017, Berry II discloses a system of pattern recognition involving the organization of an “input stream” into a population code and thus into clusters. In paragraph 0046 and 0047, Berry II discloses a method of tuning clusters through the use of the nodes of an artificial neural network which, “using spike-time dependent plasticity ‘learn’ the temporal sequence of events in their input (i.e. nodes in layer 1 that represent clusters).” In this way, Berry II implements an elastic clustering algorithm utilizing a short-term spike-timing-dependent plasticity neural network).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to a dynamic pattern recognition clustering algorithm) and Berry II (directed to a clustering algorithm utilizing STDP) and arrived at a dynamic pattern recognition elastic clustering algorithm utilizing a short-term spike-timing dependent plasticity module. A person of ordinary skill in the pattern recognition field would be motivated to have made such a combination to design a network to “identify hierarchical temporal correlations in data—not only strong temporal correlations identifiable on a short time scale, but also weaker and weaker correlations on longer and longer time scales that can be approximated as correlations among lower-level temporal sequences” (Berry II paragraph 0013).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arel in view of Yu (U.S. Patent 10311312), hereinafter Yu.
Regarding claim 7, Arel discloses the computer-implemented method of claim 1, further comprising a machine learning model that during a training phase is configured to: analyze a training set comprising sequences of data grouped over a time continuum (in column 3 lines 21-28, Arel teaches how a recurrent neural network, or RNN, “may be trained to classify a sequence of images as containing a walking person or a running person. After training the RNN using a training dataset that contains sequences of labeled images of people running and walking, the RNN is able to classify new sequences of images as containing a walking person or a running person with high accuracy.” These sequences of images are considered analogous to sequences of data grouped over a time continuum as detailed by the applicant. As a sequence of images of a “walking person” is equivalent to image data over a time period). 
However, Arel does not disclose . . . and label, by a subject matter expert (SME), each of the sequences, wherein the sequences of data includes dynamic data.
However, in the same field of endeavor, Yu discloses . . . and label, by a subject matter expert (SME), each of the sequences, wherein the sequences of data includes dynamic data (in column 12 lines 22-28, Yu details a “manual annotation data collection system” which allows “human labelers” to “manually define labels” for a set of training images. In column 16 lines 32-40, Yu specifies that “the manual annotation data collection system 203 can be used in operation block 526 to manually apply labels to features found in the image sequences or dynamic training images collected by the data collection system 201 and provided to the autonomous vehicle occlusion detection system 210. The manually annotated image labels and object relationship information can represent the ground truth data corresponding to the training image sequences from the image data collection system 201.” These image sequences are considered equivalent to the dynamic data described by the applicant, and the human labelers are considered analogous to subject matter experts, since the manual labels are considered “ground truth”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to training a clustering algorithm) and Yu (directed to manual labelling of sequential image data) and arrived at a system for training a clustering algorithm with manually labelled sequential data.  A person of ordinary skill in the image processing field would be motivated to make such a combination to “facilitate the process of object occlusion detection” (Yu column 1 lines 50-52).

Claim 20 is similarly rejected, albeit with the recitation of dynamic images, which the above claim analysis discloses. Refer to claim 7 for analysis.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Arel in view of Towal (U.S. Patent Publication No. 20140258194), hereinafter Towal, in view of Hunzinger (U.S. Patent Publication No. 20150220831), hereinafter Hunzinger, and in further view of Kim (U.S. Patent Publication No. 20150088797), hereinafter Kim. 

Regarding claim 19, as stated above, Arel discloses the computing device according to claim 16. However, Arel does not disclose further comprising: a circuit including an input node and an output node; at least one pre-synaptic neuron coupled to the input node; at least one post-synaptic neuron coupled to the output node; a first synapse configured for controlling a short term component F(t) in conjunction with a learning function of a short term spike-timing-dependent plasticity (ST-STDP) module; a second synapse configured to control a weight W(t) in conjunction with a learning function of a long-term standard plasticity (LT-STDP) module; and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron.
However, in the same field of endeavor, Towal discloses: further comprising: a circuit including an input node and an output node; at least one pre-synaptic neuron coupled to the input node (In paragraph 0048 and in FIG. 1, Towal teaches how a “neuron in the level 102 may receive an input signal 108 that may be generated by a plurality of neurons of a previous level (not shown in FIG. 1). The signal 108 may represent an input (e.g., an input current) to the level 102 neuron.” Towal later identifies these neurons in level 102 as pre-synaptic neurons in paragraph 0050: “The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons (pre-synaptic neurons relative to the synapses 104”).
at least one post-synaptic neuron coupled to the output node (furthermore in paragraph 0050, Towal discloses that “the (scaled) signals may be combined as an input signal of each neuron in the level 106 (post-synaptic neurons relative to the synapses 104). Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal. The output spikes 110 may be then transferred to another level of neurons using another network of synaptic connections (not shown in FIG. 1).” The post-synaptic neurons taught by Towal generates output spikes and are thus considered equivalent to an output node).
. . . a second synapse configured to control a weight W(t) in conjunction with a learning function of a long-term standard plasticity (LT-STDP) module (further in paragraph 0050, Towal discloses that “signals may be scaled according to adjustable synaptic weights w.sub.1.sup.(i,i+1), . . . , w.sub.P.sup.(i,i+1) (where P is a total number of synaptic connections between the neurons of levels 102 and 106).” In this way, Towal discloses how a synapse can adjust synaptic weights. Further in paragraph 0058, Towal discloses how “synaptic weights (e.g., the weights w.sub.1.sup.(i,i+1), . . . , w.sub.P.sup.(i,i+1) from FIG. 1 and/or the weights 206.sub.1-206.sub.N from FIG. 2) may be initialized with random values and increased or decreased according to a learning rule.” This increasing and decreasing of synaptics according to a learning rule is considered equivalent to controlling a weight function output based on a learning function. Furthermore, Towal identifies a possible learning rule as a “spike-timing-dependent plasticity (STDP) learning rule.” Further in paragraph 0066, Towal describes how a weight change, or increase, “can be referred to as an LTP of the synapse,” or long-term plasticity of the synapse).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to a dynamic pattern recognition clustering algorithm) and Towal (directed to the hardware to implement a spiking neural network) and arrived at a dynamic pattern recognition elastic clustering algorithm utilizing a short-term spike-timing dependent plasticity module implemented with specialized hardware. A person of ordinary skill in the pattern recognition field would be motivated to have made such a combination to design a network that “incorporates the concept of time into its operating model, as well as neuronal and synaptic state, thereby providing a rich set of behaviors from which computational function can emerge in the neural network.” (Towal paragraph 0006).
However, Arel in view of Towal does not disclose a first synapse configured for controlling a short term component F(t) in conjunction with a learning function of a short term spike-timing-dependent plasticity (ST-STDP) module; . . . and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron.
However, in the same field of endeavor, Hunzinger discloses a first synapse configured for controlling a short term component F(t) in conjunction with a learning function of a short term spike-timing-dependent plasticity (ST-STDP) module (in paragraph 0074, Hunzinger discloses that in “some cases, short-term plasticity may be used for short-term memory. State information may be stored, maintained, updated, and erased in a synapse using presynaptic activity.” This short-term plasticity is implemented as part of a larger STDP module described in paragraph 0048. Further in paragraph 0077, Hunzinger details how a “synapse implements the short-term plasticity mechanism described above where the maintenance spike period is determined by the exponential decay time constant of the short-term synaptic gain function.” This short-term gain function is considered equivalent to a short term component detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to a dynamic pattern recognition clustering algorithm), Towal (directed to the hardware to implement a spiking neural network), and Hunzinger (directed to a short term plasticity component) and arrived at a dynamic pattern recognition elastic clustering algorithm utilizing a short-term spike-timing dependent plasticity module implemented with specialized hardware involving a short term plasticity component. A person of ordinary skill in the pattern recognition field would be motivated to have made such a combination to design a network because “such networks are particularly useful in applications where the complexity of the task or data makes the design of the function by conventional techniques burdensome. Thus, it is desirable to provide a neuromorphic receiver that includes a short-term memory.” (Hunzinger paragraph 0004).
However, Arel in view of Towal and Hunzinger does not disclose and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron.
However, in the same field of endeavor, Kim discloses and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron (in paragraph 0040, Kim teaches how “one end of each of the first and second memristors 210 and 220 may receive an input from the pre-synaptic neuron circuit 100, and an output from the other end of each of the first and second memristors 210 and 220 may be transferred to the adder 230. The adder 230 may output a sum of input signals to the post-synaptic neuron circuit 300 on the basis of the input from each of the first and second memristors 210 and 220.” This adder takes in two separate inputs and outputs the result to a post-synaptic circuit, equivalent to the adder detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to a dynamic pattern recognition clustering algorithm), Towal (directed to the hardware to implement a spiking neural network), Hunzinger (directed to a short term plasticity component), and Kim (directed to an adder before an synaptic output) and arrived at a dynamic pattern recognition elastic clustering algorithm utilizing a short-term spike-timing dependent plasticity module implemented with specialized hardware involving a short term plasticity component and adder. A person of ordinary skill in the pattern recognition field would be motivated to have made such a combination to implement such a network in hardware so that “the neuromorphic circuit may be applied to the field of classifying data or recognizing patterns.” (Kim paragraph 0005).

Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome prior subject matter eligibility rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (U.S. Patent 7433497) discloses a system for stabilizing an image sequence utilizing spatiotemporal clustering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PATRICK FRESNEDA whose telephone number is (571)272-8452. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS PATRICK FRESNEDA/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169